United States Court of Appeals
                     For the First Circuit


No. 15-1278

    DANIEL GRAJALES, WANDA I. GONZÁLEZ, CONJUGAL PARTNERSHIP
                       GRAJALES-GONZÁLEZ,

                     Plaintiffs, Appellants,

                               v.

                  PUERTO RICO PORTS AUTHORITY,

                      Defendant, Appellee,

  MIGUEL ALCOVER, ELMER EMERIC, GONZALO GONZÁLEZ-SANTINI, ÁLVARO
 PILAR-VILAGRÁN, CARLOS TRAVIESO, MANUEL VILLÁZAN-LIG-LONG, each
             in his personal and official capacities,

                           Defendants.



                          ERRATA SHEET


     The opinion of this Court issued on July 26, 2016, is amended
as follows:

Page 30, Line 18: "PRPA" is replaced with "the Commonwealth"